R E C E | V E [) UNITED sTATEs DISTRICT COURT
WESTERN DISTRICT oF LoUISIANA

OCT l 8 2018
my a nom mm ALEXANDRIA DlvlsIoN
WESTALE”E'>‘<A°»$%LT'A°.l€S'M‘&'/?'A"
RoGELIo DAVID CAMPOS DoCKET No.: 1:18-¢v-00538
vERsUs
JUDGE DEE D. DRELL
CITY oF NATCHITOCHES, ET AL. MAG. JUDGE PEREZ-MoNTES

MM_EM

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein (Doc. 31), noting the absence of objections filed thereto, and concurring
With the Magistrate Judge’s findings under the applicable laW;

IT IS ORDERED that to the extent Campo’s motion for temporary injunction (Doc. 20)
seeks a TRO, it is DENIED.

IT IS FURTHER ORDERED that the Magistrate Judge conduct a hearing to consider
Campo’s request for a preliminary injunction and issue a Report and Recommendation thereafter.

SIGNED this [ 2 day of October, 2018, at Alexandria, Louisiana.

 
 

\`

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

